DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Claims 1-18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of issued application of Imamura et al., U.S. Patent No. 10,827,466 B2 (Imamura’466 hereinafter). Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is covered by the issued patent Imamura’466.
Regarding claims 1-18 the difference between the conflicting claims of the instant application and issued patent, Imamura’466, are set forth in the discussion below.
Instant Application 17/037,518
Patent  10,827,466 B2
Claim 1. A mobile station comprising: a receiver, which, in operation, receives an index indicating a transmission format; 

circuitry, which, in operation, executes coding processing of data and control information, the coding processing including a code rate adjustment for the data, 

wherein the code rate adjustment for the data is performed by changing a number of bits of the data with the transmission format depending on whether or not the control information is to be transmitted together with the data; 

and a transmitter, which, in operation, transmits the data and the control information, of which the coding processing is executed.
Claim 1. A mobile station comprising: a receiver, which, in operation, receives an index indicating a transmission format; 

circuitry, which, in operation, executes coding processing of data and control information, the coding processing including a code rate adjustment for the data, 

wherein the code rate adjustment for the data is performed by changing a number of bits of the data depending on whether or not the control information is to be transmitted together with the data; 


and a transmitter, which, in operation, transmits the data and the control information, of which the coding processing is executed.
Claim 2. wherein the code rate adjustment for the data is performed in a way that differentiates a code rate of the data transmitted together with the control information from a code rate of the data transmitted without the control information.
Claim 2. wherein the code rate adjustment for the data is performed in a way that differentiates a code rate of the data transmitted together with the control information from a code rate of the data transmitted without the control information.
Claim 3. wherein the control information is one or both of an acknowledgement/negative-acknowledgement (ACK/NACK) and a channel quality indicator (CQI) to be transmitted together with the data.
Claim 3. wherein the control information is one or both of an acknowledgement/negative-acknowledgement (ACK/NACK) and a channel quality indicator (CQI) to be transmitted together with the data.
Claim 4. wherein the code rate adjustment for the data is performed by changing the number of bits of the data depending on whether the data is transmitted together with at least one of the CQI and the ACK/NACK or without either of the CQI and the ACK/NACK.
Claim 4. wherein the code rate adjustment for the data is performed by changing the number of bits of the data depending on whether the data is transmitted together with at least one of the CQI and the ACK/NACK or without either of the CQI and the ACK/NACK.
Claim 5. wherein the code rate adjustment for the data is performed by changing the number of bits of the data depending on whether the 25data is transmitted together with the CQI, with the ACK/NACK, with both of the CQI and the ACK/NACK, or without either of the CQI and the ACK/NACK.
Claim 5. wherein the code rate adjustment for the data is performed by changing the number of bits of the data depending on whether the data is transmitted together with the CQI, with the ACK/NACK, with both of the CQI and the ACK/NACK, or without either of the CQI and the ACK/NACK.
Claim 6. wherein the code rate adjustment for the data is performed in a way that differentiates a code rate of the data transmitted together with at least one of the CQI and the ACK/NACK from a code rate of the data transmitted without either of the CQI and the ACK/NACK.
Claim 6. wherein the code rate adjustment for the data is performed in a way that differentiates a code rate of the data transmitted together with at least one of the CQI and the ACK/NACK from a code rate of the data transmitted without either of the CQI and the ACK/NACK.
Claim 7. wherein the transmission format includes a transport block size for the data and a modulation scheme.
Claim 7. wherein the transmission format includes a transport block size for the data and a modulation scheme.
Claim 8. wherein the transport block size for the data is not varied depending on the control information to be transmitted together with the data.
Claim 8. wherein the transport block size for the data is not varied depending on the control information to be transmitted together with the data.
Claim 9. wherein the coding processing includes a rate matching for the data.
Claim 9. wherein the coding processing includes a rate matching for the data.
Claim 10. A communication method comprising: receiving, by a mobile station, an index indicating a transmission format; executing, by the mobile station, coding processing of data and control information, 

the coding processing including a code rate adjustment for the data, 

wherein the code rate adjustment for the data includes changing a number of bits of the data with the transmission format depending on whether or not the control information is to be transmitted together with the data; 

and transmitting, by the mobile station, the data and the control information, of which the coding processing is executed.
Claim 10. A communication method comprising: receiving, by a mobile station, an index indicating a transmission format; executing, by the mobile station, coding processing of data and control information, 

the coding processing including a code rate adjustment for the data, 

wherein the code rate adjustment for the data includes changing a number of bits of the data depending on whether or not the control information is to be transmitted together with the data; 

and transmitting, by the mobile station, the data and the control information, of which the coding processing is executed.
Claim 11. wherein the code rate adjustment for the data includes differentiating a code rate of the data transmitted together with the control information from a code rate of the data transmitted without the control information.
Claim 11. wherein the code rate adjustment for the data includes differentiating a code rate of the data transmitted together with the control information from a code rate of the data transmitted without the control information.
Claim 12. wherein the control information is one or both of an acknowledgement/negative-acknowledgement (ACK/NACK) and a channel quality indicator (CQI) to be transmitted together with the data.
Claim 12. wherein the control information is one or both of an acknowledgement/negative-acknowledgement (ACK/NACK) and a channel quality indicator (CQI) to be transmitted together with the data.
Claim 13. wherein the code rate adjustment for the data includes changing the number of bits of the data depending on whether the data is transmitted together with at least one of the CQI and the ACK/NACK or without either of the CQI and the ACK/NACK.
Claim 13. wherein the code rate adjustment for the data includes changing the number of bits of the data depending on whether the data is transmitted together with at least one of the CQI and the ACK/NACK or without either of the CQI and the ACK/NACK.
Claim 14. wherein the code rate adjustment for the data includes changing the number of bits of the data depending on whether the data is transmitted together with the CQI, with the ACK/NACK, with both of the CQI and the ACK/NACK, or without either of the CQI and the ACK/NACK.
Claim 14. wherein the code rate adjustment for the data includes changing the number of bits of the data depending on whether the data is transmitted together with the CQI, with the ACK/NACK, with both of the CQI and the ACK/NACK, or without either of the CQI and the ACK/NACK.
Claim 15. wherein the code rate adjustment for the data includes differentiating a code rate of the data transmitted together with at least one of the CQI and the ACK/NACK from a code rate of the data transmitted without either of the CQI and the ACK/NACK.
Claim 15. wherein the code rate adjustment for the data includes differentiating a code rate of the data transmitted together with at least one of the CQI and the ACK/NACK from a code rate of the data transmitted without either of the CQI and the ACK/NACK.
Claim 16. wherein the transmission format includes a transport block size for the data and a modulation scheme.
Claim 16. wherein the transmission format includes a transport block size for the data and a modulation scheme.
Claim 17. wherein the transport block size for the data is not varied depending on the control information to be transmitted together with the data.
Claim 17. wherein the transport block size for the data is not varied depending on the control information to be transmitted together with the data.
Claim 18. wherein the coding processing includes a rate matching for the data.
Claim 18. wherein the coding processing includes a rate matching for the data.


Imamura’466 discloses a radio transmitting apparatus and method for performing uplink band allocation through scheduling.
Regarding claim 1, Imamura’466 discloses a mobile station comprising: a receiver, which, in operation, receives an index indicating a transmission format; circuitry, which, in operation, executes coding processing of data and control information, the coding processing including a code rate adjustment for the data, wherein the code rate adjustment for the data is performed by changing a number of bits of the data with the transmission format depending on whether or not the control 
Regarding claim 2, Imamura’466 discloses wherein the code rate adjustment for the data is performed in a way that differentiates a code rate of the data transmitted together with the control information from a code rate of the data transmitted without the control information (see Imamura’466, claim 2). 
Regarding claim 3, Imamura’466 discloses wherein the control information is one or both of an acknowledgement/negative-acknowledgement (ACK/NACK) and a channel quality indicator (CQI) to be transmitted together with the data (see Imamura’466, claim 3).
Regarding claim 4, Imamura’466 discloses wherein the code rate adjustment for the data is performed by changing the number of bits of the data depending on whether the data is transmitted together with at least one of the CQI and the ACK/NACK or without either of the CQI and the ACK/NACK (see Imamura’466, claim 4).
Regarding claim 5, Imamura’466 discloses communication wherein the code rate adjustment for the data is performed by changing the number of bits of the data depending on whether the data is transmitted together with the CQI, with the ACK/NACK, with both of the CQI and the ACK/NACK, or without either of the CQI and the ACK/NACK (see Imamura’466, claim 5).
Regarding claim 6, Imamura’466 discloses wherein the code rate adjustment for the data is performed in a way that differentiates a code rate of the data transmitted 
Regarding claim 7, Imamura’466 discloses wherein the transmission format includes a transport block size for the data and a modulation scheme (see Imamura’466, claim 7).
Regarding claim 8, Imamura’466 discloses wherein the transport block size for the data is not varied depending on the control information to be transmitted together with the data (see Imamura’466, claim 8).
Regarding claim 9, Imamura’466 discloses wherein the coding processing includes a rate matching for the data (see Imamura’466, claim 9).
Regarding claim 10, Imamura’466 discloses a communication method comprising: receiving, by a mobile station, an index indicating a transmission format; executing, by the mobile station, coding processing of data and control information, the coding processing including a code rate adjustment for the data, wherein the code rate adjustment for the data includes changing a number of bits of the data with the transmission format depending on whether or not the control information is to be transmitted together with the data; and transmitting, by the mobile station, the data and the control information, of which the coding processing is executed (see Imamura’466, claim 10). 
Regarding claim 11, Imamura’466 discloses wherein the code rate adjustment for the data includes differentiating a code rate of the data transmitted together with the control information from a code rate of the data transmitted without the control information (see Imamura’466, claim 11). 

Regarding claim 13, Imamura’466 discloses wherein the code rate adjustment for the data includes changing the number of bits of the data depending on whether the data is transmitted together with at least one of the CQI and the ACK/NACK or without either of the CQI and the ACK/NACK (see Imamura’466, claim 13).
Regarding claim 14, Imamura’466 discloses wherein the code rate adjustment for the data includes changing the number of bits of the data depending on whether the data is transmitted together with the CQI, with the ACK/NACK, with both of the CQI and the ACK/NACK, or without either of the CQI and the ACK/NACK (see Imamura’466, claim 14).
Regarding claim 15, Imamura’466 discloses wherein the code rate adjustment for the data includes differentiating a code rate of the data transmitted together with at least one of the CQI and the ACK/NACK from a code rate of the data transmitted without either of the CQI and the ACK/NACK (see Imamura’466, claim 15).
Regarding claim 16, Imamura’466 discloses wherein the transmission format includes a transport block size for the data and a modulation scheme (see Imamura’466, claim 16).
Regarding claim 17, Imamura’466 discloses wherein the transport block size for the data is not varied depending on the control information to be transmitted together with the data (see Imamura’466, claim 17).

Regarding claims 1-18, the difference between the instant application and Imamura’466 are minor and could be implied from the teachings of the claimed invention of the Imamura’466.
It would have been obvious to one of the ordinary skill in the art at the time of invention to incorporate the features of Imamura’466 into the invention of the instant application, in order to support an improved method for rate matching controlled by adjusting the number of information bits to transmit, so that, even when control information is multiplexed upon the same time, the coding rate and modulation scheme need not be changed, and, consequently, the packet error rate is maintained effectively (see Imamura’466, col. 9, lines 32-37).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pietraski (US 2013/0272270 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M BOKHARI whose telephone number is (571)270-3115. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SYED M BOKHARI/            Examiner, Art Unit 2473
2/16/2022             
/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473